DETAILED ACTION
Claims 26–42 are pending in the present application. Claims 38–42 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the interest of compact prosecution, The Office made several attempts to contact Applicant in order to request an eTerminalDisclaimer and allow this case, but did not receive any reply.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 19th, 2022 is acknowledged. Claims 38–42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. 
Specification
The abstract of the disclosure, found in WO 2019/111152 A1,  is objected to because it contains specific references to drawings. See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b). It should not refer to symbols in drawings.

The disclosure is objected to because of the following informalities:
Claims 27-28: The term “map” appears to be used in two different contexts within these claims. At first, “a timeline map” is introduced in claim 27, then “the map” is introduced, in “determine a current location on the map”. Normally, a “timeline” does not have a location, so the second instance of “map” is understood to refer to a geographical map that corresponds to the timeline map rather than the timeline map itself.
Claim 28 then refers to “a suggested map”. In this instance, it is understood to refer to a geographical map rather than a timeline map.
To increase clarity, and for the above reasons, the Office suggests to modify “timeline map” to “timeline sequence” or similar, and modify the first instance of “the map” in claim 27 to “a map”.
(Note: the same suggestions would apply to withdrawn claim 39).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.
Claims 26–37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–17 of US Patent No. 11,137,825 (‘825). 
It may be noted that claim 26 of the Current Application is a more generic version of claim 1 of ‘825 because it comprises essentially the same limitations but is directed to a display rather than a head-mounted display, and does not make reference to specific time points such as t=30 but instead simply refers to a “timepoint”.
Therefore, it is entirely anticipated by claim 1 of the ‘825.
Likewise, the following claims are rejected over ‘825 because they comprise the same additional limitations:
Instant claims 27–28 are rejected over claims 4–5.
Instant claim 29 is rejected over claim 2.
Instant claim 30 is rejected over claim 6.
Instant claim 31 is rejected over claim 3.
Instant claim 32 is rejected over claim 7.
Instant claim 33 is rejected over claim 11.
Instant claims 34 is rejected over claim 8.
Instant claim 35 is rejected over claim 12.
Instant claim 36 is rejected over claim 9.

Allowable Subject Matter
Claims 26–37 would be allowable if an eTerminal Disclaimer were filed with US Patent 11,137,825. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests wherein the application is configured to detect that the viewer has reversed a field of view from the forward direction to the backward direction at a reversal time point during the first video section; and the video player is configured to present the second video section to the viewer beginning at a virtual location corresponding to the reversal time point in the second video section, in combination with all other limitations.
The closest prior art, Cosic teaches presenting a plurality of video sections to a viewer that were created by recording within a geographical area utilizing a video recording camera moving in a first direction and a second direction opposite to the first direction. In addition Cosic teaches timepoints, i.e. timestamps, for the video recording. 
However, the reversal of direction occurs at a “closest time point” of a successively chosen video stream rather than the exact same timepoint, and still pictures are used to move between timepoints. Instead Applicant’s invention is understood to move seamlessly between video recordings in different directions without the need to search through still frames. This main difference is understood to result from the fact that Applicant utilizes an omnidirectional recording camera whereas Cosic does not.
Furthermore, upon a review of the withdrawn claims, the Office has concluded they could be rejoined for comprising the same additional allowable subject matter, if there were an additional eTerminal Disclaimer for US Patent 10,712,810 because withdrawn claim 38 is essentially the same as claim 8 of ‘810 in view of Cosic. Otherwise, claim 38 would need to be modified to distinguish over claim 8. 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628